Case 2:16-cv-06794-AB-JC Document 268 Filed 08/23/19 Page 1 of 4 Page ID #:25339


       JEROME J. SCHLICHTER (SBN 054513)
   1   jschlichter@uselaws.com
       NELSON G. WOLFF (admitted pro hac vice)
   2   nwolff@uselaws.com
       MICHAEL A. WOLFF (admitted pro hac vice)
   3   mwolff@uselaws.com
       KURT C. STRUCKHOFF (admitted pro hac vice)
   4   kstruckhoff@uselaws.com
       SCHLICHTER, BOGARD & DENTON LLP
   5   100 South Fourth Street, Suite 1200
       St. Louis, MO 63102
   6   Telephone: (314) 621-6115
       Facsimile: (314) 621-5934
   7   Counsel for Plaintiffs
   8   WILLIAM A. WHITE (SBN 121681)
       wwhite@hillfarrer.com
   9   HILL, FARRER & BURRILL LLP
       One California Plaza, 37th Floor
 10    300 South Grand Avenue
       Los Angeles, CA 90071-3147
 11    Telephone: (213) 620-0460
       Facsimile: (213) 620-4840
 12    Local Counsel for Plaintiffs
 13                      IN THE UNITED STATES DISTRICT COURT
 14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    (Western Division)
 15
 16    CLIFTON W. MARSHALL, et al.,                 Case No. 16-CV-6794 AB (JCx)
 17                                   Plaintiffs,   PLAINTIFFS’ NOTICE OF MOTION,
                                                    MOTION IN LIMINE, AND
 18    v.                                           MEMORANDUM OF POINTS AND
                                                    AUTHORITIES
 19    NORTHROP GRUMMAN
 20    CORPORATION, et al.,                         Hon. André Birotte Jr.

 21
                                      Defendants. Date:
 22                                               October 4, 2019, at 11:00 a.m.

 23                                                 Trial Date:
                                                    October 15, 2019, at 8:30 a.m.
 24
 25
 26
 27
 28
       CASE NO. 16-CV-6794 AB (JCX)                                                MOTION IN LIMINE
Case 2:16-cv-06794-AB-JC Document 268 Filed 08/23/19 Page 2 of 4 Page ID #:25340



   1      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

   2      PLEASE TAKE NOTICE that on October 4, 2019, at 11:00 a.m. in the United

   3   States Courthouse for the Central District of California, Courtroom 7B, 350 West

   4   First Street, Los Angeles, California 90012, Plaintiffs will move, and hereby do

   5   move in limine that the Court exclude all testimony from Defendants’ proposed

   6   expert witness Marcia Wagner in the form of legal conclusions and opinion about

   7   ultimate issues of law.

   8      The parties conferred about this motion on August 16, 2019, but were unable to

   9   resolve their present dispute.

 10       This motion is based on this Notice and the following Memorandum of Points

 11    and Authorities and the documents referred to therein.

 12              Memorandum of Points And Authorities in Support of Motion

 13       An expert witness may provide testimony in the form of an opinion only to help

 14    the court to understand the evidence or to determine a fact that is in issue.

 15    Fed.R.Evid. 702(a). An expert “cannot testify to a matter of law amounting to a

 16    legal conclusion.” United States v. Tamman, 782 F.3d 543, 552–53 (9th Cir. 2015)

 17    (citing Fed.R. Evid. 702(a) and Aguilar v. Int’l Longshoremen’s Union Local No.

 18    10, 966 F.2d 443, 447 (9th Cir. 1992)). An expert cannot provide an opinion on an

 19    ultimate issue of law. Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d

 20    1051, 1058 (9th Cir. 2008). Merely reciting the facts and stating an opinion that

 21    those facts demonstrate lawful conduct is providing an improper legal conclusion.

 22    Tamman, 782 F.3d at 553.

 23       Defendants have identified Marcia Wagner as an expert witness regarding

 24    Plaintiffs’ claims that Defendants committed prohibited transactions and breach

 25    their duties of loyalty and prudence by allowing Northrop to provide services to the

 26    Plan and by delivering Plan assets to Northrop. Doc. 176-2. Wagner is an attorney.

 27    In fact, she is a partner with an attorney who represented Plan participants in

 28    Grabek v Northrop Grumman Corp., No. 06-6213, in asserting that these actions in
       CASE NO. 16-CV-6794 AB (JCX)              -1-                            MOTION IN LIMINE
Case 2:16-cv-06794-AB-JC Document 268 Filed 08/23/19 Page 3 of 4 Page ID #:25341



   1   fact violated ERISA’s fiduciary duties and prohibited transaction provisions. Doc.

   2   176-1 at 7 (1:10–18), 8–9 (2:19–3:12); In re Northrop Grumman Corp. ERISA

   3   Litig., No. 06-6213, Doc. 688 (Pla. Claims and Contentions of Fact and Law).

   4   Wagner claims to be a national expert on the fiduciary requirements under ERISA.

   5   Doc. 176-2 at 2 (¶5) (ex parte). Wagner gives her opinion as to whether Plaintiffs’

   6   expert is qualified to provide his own opinion under Federal Rule of Evidence 702.

   7   Id. at 5 (¶16).

   8      In her report, Wagner merely recites the facts purportedly shown by Northrop’s

   9   documents (id. at 5–18), summarizes ERISA statutory provisions, DOL regulations,

 10    and DOL information letters and advisory opinions (id. at 19–16), and then states

 11    her opinions that Northrop complied with the law (id. at 27–34). For example, she

 12    asserts “the system of checks and balances used by Northrop enabled its

 13    chargebacks to the Plan to meet ERISA’s three-part necessary and reasonable test”

 14    (id. at 4, ¶13), “As required by ERISA...” (id. at 5, ¶14), “Northrop met this

 15    requirement” (id. at 23, ¶67), “Northrop's actual practice during the Reimbursement

 16    Period succeeded in addressing all of the required issues for ... avoiding prohibited

 17    transactions” (id. at 29, ¶85). She even provides her opinion that “this system was

 18    allowed to stand notwithstanding two DOL investigations, which is evidence of its

 19    viability and practicality for fiduciary purposes.” Id. at 36 (¶104).1

 20          Wagner’s report is little more than a legal brief, and, in the guise of an expert

 21    witness, Defendants are attempting to put a lawyer on the stand to provide her

 22    argument why judgment should be entered in favor of Defendants on these claims.

 23
 24
         1
 25        This speculation by Wagner itself is inadmissible for a variety of reasons. Her
       opinion also contradicts the facts. DOL investigated these payments after the
 26    commencement of the Grabek litigation and ultimately reached a settlement with
 27    Northrop after the Plan fiduciaries had stopped paying Northrop for any putative
       services. If Northrop’s “system” complied with the law, Northrop would not have
 28    terminated the system after DOL started investigating.
       CASE NO. 16-CV-6794 AB (JCX)                 -2-                            MOTION IN LIMINE
Case 2:16-cv-06794-AB-JC Document 268 Filed 08/23/19 Page 4 of 4 Page ID #:25342



   1   That is improper under Rule 702. The Court should preclude Wagner from

   2   providing any opinions about ultimate issues of law or legal conclusions.

   3
   4   Dated: August 23, 2019                Respectfully submitted,

   5                                         By: /s/ Michael A. Wolff
   6                                         Michael A. Wolff (Pro Hac Vice)
                                             SCHLICHTER, BOGARD & DENTON LLP
   7                                         Counsel for Plaintiffs
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       CASE NO. 16-CV-6794 AB (JCX)            -3-                           MOTION IN LIMINE
